        Case 1:20-cv-00742-TJM-CFH Document 1 Filed 07/02/20 Page 1 of 8




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,

                                           Plaintiff,
                                                              COMPLAINT FOR
                                                              DECLARATORY AND
                        - against -
                                                              INJUNCTIVE RELIEF
 THE U.S. ENVIRONMENTAL PROTECTION
 AGENCY,
                             Defendant.                     1:20    742 (TJM/CFH)
                                                              __-CV-__




        Plaintiff State of New York, by its attorney, Letitia James, Attorney General of New York

(the State), alleges as follows:

                                   NATURE OF THE ACTION

        1.      This is an action under the Freedom of Information Act (FOIA), 5 U.S.C. § 552,

for declaratory, injunctive and other relief against the Environmental Protection Agency (EPA) for

the agency’s violations of its obligations timely to respond and produce documents responsive to

the State’s FOIA request concerning the implementation of two executive orders: Executive Order

13,771, entitled “Reducing Regulation and Controlling Regulatory Costs” (Jan. 30, 2017) and

Executive Order 13,777, entitled “Enforcing the Regulatory Reform Agenda” (Feb. 24, 2017).

Although these Executive Orders seek fundamentally to change how agencies administer federal

laws by focusing on the costs of complying with regulations by industry, agency decisions

implementing the Orders have not been conducted in a transparent way.

        2.      EPA has failed adequately to respond to the States’ FOIA request sent to it in late

December 2018. The State seeks prompt release of the requested agency records from EPA, and

other relief as set forth below.

                                                 1
          Case 1:20-cv-00742-TJM-CFH Document 1 Filed 07/02/20 Page 2 of 8




                                     JURISDICTION AND VENUE

        3.      The Court has subject matter jurisdiction over this action and personal jurisdiction

over the parties pursuant to 5 U.S.C. § 552(a)(4)(B), 5 U.S.C. § 552(a)(6)(E)(iii), and 28 U.S.C.

§ 1331.

        4.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) because the

State resides in this district.

                                                 PARTIES

        5.      The State is a sovereign entity that brings this action on behalf of its citizens and

residents and on its own behalf to understand and educate the public on how the Executive Orders

are affecting how federal agencies prioritize their actions in implementing the statutes that

Congress directed them to administer.

        6.      Defendant EPA is an independent agency of the United States federal government

with responsibility for environmental protection. It is an agency of the United States within the

meaning of 5 U.S.C. § 552(f)(1). EPA has possession of and control over records that New York

seeks and has requested pursuant to FOIA.

                     STATUTORY AND REGULATORY BACKGROUND

        7.      FOIA requires federal agencies to promptly make available to any person any

requested records, except for those records that properly fall within one of the statute’s exemptions.

5 U.S.C. § 552(a)(3)(A). FOIA promotes government transparency by requiring agencies to

disclose records and imposing firm deadlines for the release of documents in response to FOIA

requests.




                                                  2
        Case 1:20-cv-00742-TJM-CFH Document 1 Filed 07/02/20 Page 3 of 8




        8.      Once an agency receives a FOIA request, it has twenty business days to respond

with a determination of whether such responsive documents exist and whether they may be

released. 5 U.S.C. § 552(a)(6)(A)(i).

        9.      An agency may only delay its response to a request in the event that “unusual

circumstances” as defined by FOIA exist, such as “the need to search for and collect the requested

records from field facilities.” Even in this event, an agency may extend its time to respond by no

more than ten days, unless it simultaneously provides the requester an opportunity to limit the

scope of its request or an opportunity to arrange an alternative time frame for processing. 5 U.S.C.

§§ 552(a)(6)(B)(i); (a)(6)(B)(ii); (a)(6)(B)(iii).

        10.     If the agency fails to comply with the statutory time limits, the person making the

request will be deemed to have exhausted their administrative remedies and may bring suit.

5 U.S.C. § 552(a)(4)(B), (a)(6)(C)(i).

        11.     FOIA prohibits an agency that has failed to comply with the statutory time limits

from charging search or duplication fees, unless “unusual circumstances” exist and more than

5,000 pages are needed to respond to the request. 5 U.S.C. §§ 552(a)(4)(A)(viii)(I),

(a)(4)(A)(viii)(II)(bb).

        12.     FOIA permits the Court to grant “reasonable attorney fees and other litigation costs

reasonably incurred in any case under this section in which the complainant has substantially

prevailed.” 5 U.S.C. § 552(a)(4)(E)(i).

        13.     Federal agencies, EPA, have regulations implementing the provisions of FOIA. 40

C.F.R. §§ 2.104(a), and 2.104(d).




                                                     3
       Case 1:20-cv-00742-TJM-CFH Document 1 Filed 07/02/20 Page 4 of 8




                                              FACTS

The Executive Orders and the OIRA Administrator’s Memorandum

       14.     On September 7, 2017, Neomi Rao, then Administrator of the Office of Information

and Regulatory Affairs (OIRA), within OMB, issued a memorandum prepared for Regulatory

Reform Officers at Executive Departments and Agencies concerning the subject “FY 2018

Regulatory Cost Allowances,” (Memorandum). The purpose of the Memorandum was to facilitate

agency implementation of Executive Order 13,771. That Executive Order requires federal agencies

to eliminate two regulations for every new regulation promulgated, and institutes a system of

“regulatory cost caps” for the purpose of limiting costs to regulated entities.

       15.     Executive Order 13,777 requires each federal agency to convene a Regulatory

Reform Task Force to make recommendations to “make recommendations to the agency head

regarding the[] repeal, replacement, or modification” of existing regulations, consistent with

applicable law.

       16.     In the Memorandum, Administrator Rao stated that Executive Order 13,771

requires the Director of the Office of Management and Budget to identify a regulatory cost

allowance for each agency for Fiscal Year (FY) 2018. The Memorandum further states that “no

regulations exceeding the agency’s total incremental cost allowance will be permitted in that fiscal

year, unless required by law or approved in writing by the Director.”

       17.     The Memorandum requests each executive department and agency to prepare a

proposed total incremental cost allowance. In the Memorandum, Administrator Rao also requested

that each department and agency explain how it developed its proposed cost allowance and how

that proposed allowance is consistent with Executive Orders 13,771 and 13,777.




                                                  4
       Case 1:20-cv-00742-TJM-CFH Document 1 Filed 07/02/20 Page 5 of 8




       18.     In an effort to understand how agencies are implementing these Executive Orders

pursuant to the Memorandum, specially how they are valuing the costs of regulations and how the

Executive Orders are affecting the ability of agencies to implement statutes that Congress has

directed them to administer, in late 2018 and early 2019 the State sent FOIA requests to four

agencies: The Department of the Interior (DOI), The Office of Management and Budget (OMB),

the Department of Energy (DOE), and EPA seeking relevant records. The State subsequently

received records from DOE and has already filed a complaint in the Northern District of New York

seeking similar relief as to DOI and OMB, so those agencies are not named as parties in this

lawsuit. See New York v. U.S. D.O.I, No. 1:19-cv-1551 (N.D.N.Y filed Dec. 16, 2019).

The State’s Request to EPA

       19.     On December 28, 2018, the State sent a FOIA request to EPA seeking records

regarding EPA’s implementation of the Executive Orders 13,771 and 13,777 and requesting all

communications and information exchanged between OMB and EPA regarding the Executive

Orders and the Memorandum. The information sought encompasses, inter alia, how

EPA calculated its projected cost savings from eliminating regulations and how it performed cost-

benefit analysis to determine what programs would be targeted for elimination under the Executive

Orders. The State’s FOIA request to EPA is attached hereto as Exhibit A.

       20.     On December 28, 2018, EPA acknowledged receipt of the request and assigned it

the tracking number EPA-HQ-2019-002475. EPA’s Government Information Specialist, Wendy

Schumacher, informed the State via telephone that she would not be processing requests for the

duration of the then-existing federal government shutdown for budgetary reasons.

       21.     On December 31, 2018, EPA informed the State that its fee waiver was denied and

that the request was still being processed.



                                               5
        Case 1:20-cv-00742-TJM-CFH Document 1 Filed 07/02/20 Page 6 of 8




        22.     On January 29, 2019, the twenty-business-day deadline for EPA to issue a

determination expired. EPA did not issue a determination or request a ten-business-day extension.

        23.     On February 27, 2019, Ms. Schumacher informed the State via telephone that the

request had been assigned to the office of Jonathan Newton for processing. On April 19, 2019, the

State emailed Mr. Newton requesting a status update, but did not receive a response. On June 12,

2019, the State again emailed Mr. Newton and Ms. Schumacher, and again received no response.

        24.     On October 4, 2019, the State sent EPA correspondence demanding a full

substantive response to the FOIA request in the next twenty days. That correspondence noted that

failure to provide the demanded substantive response in that time frame would result in the filing

of the instant action.

        25.     EPA responded on or about October 10, 2019 indicating it wanted to work with the

State to provide a response to the State’s FOIA request and avoid litigation.

        26.     It was because of this representation that EPA was not included in the State’s other

case previously filed in the Northern District of New York against DOI and OMB. See New York

v. U.S. D.O.I, No. 1:19-cv-1551.

        27.     Over the next several months, the State participated in numerous phone calls and

exchanged several rounds of email communication with EPA with the goal facilitating EPA’s

production of documents responsive to the State’s request.

        28.     Despite repeatedly promising that document production would begin soon, EPA

has not produced a single document responsive to the State’s FOIA request to date.

        29.     It has now been well over a year since the State submitted its FOIA request and

EPA has become less responsive to the State’s periodic requests for updates on when to expect

documents.



                                                 6
       Case 1:20-cv-00742-TJM-CFH Document 1 Filed 07/02/20 Page 7 of 8




       30.     Thus, the State has exhausted all administrative remedies and EPA has failed to

comply with the time limit under FOIA for issuing a determination regarding New York’s request.



                                    CLAIM FOR RELIEF

                                       Violation of FOIA

       31.     Paragraphs 1-30 are realleged and incorporated herein by reference.

       32.     EPA’s failure substantively to respond to the State’s December 28, 2018 request

for records violates FOIA, 5 U.S.C. §§ 552(6)(A)(i) and 552(6)(B)(i), and EPA’s implementing

regulations, 40 C.F.R. §§ 2.104(a) and 2.104(d).

                                   PRAYER FOR RELIEF

       WHEREFORE, the State respectfully requests that this Court grant the following relief:

       1.      Declare that EPA’s failure to respond to the State’s FOIA requests are unlawful;

       2.      Direct EPA to promptly make available to the State all responsive, non-exempt

agency records;

       3.      Retain jurisdiction over this action to rule on any assertions by EPA that any

responsive records, in whole or in part, are exempt from disclosure;

       4.      Award the State its costs and reasonable attorneys’ fees in this action as provided

by 5 U.S.C. § 552(a)(4)(E); and

       5.      Grant such other relief as this Court may deem just and proper.



Dated: July 2, 2020
       Albany, NY
                                             Respectfully Submitted,

                                             LETITIA JAMES
                                             Attorney General

                                                7
Case 1:20-cv-00742-TJM-CFH Document 1 Filed 07/02/20 Page 8 of 8




                             /s Brendan McGrath________________
                             MICHAEL J. MYERS
                             Senior Counsel
                             BRENDAN MCGRATH
                             Assistant Attorney General
                             Environmental Protection Bureau
                             New York State Office of the Attorney General
                             The Capitol
                             Albany, NY 12224
                             Tel: (518) 776-2424
                             Email: Brendan.McGrath@ag.ny.gov




                               8
